DREW, Justice.
The sole question presented here is whether the sufficiency of the evidence in a criminal trial may be questioned on appeal in the absence of a motion for a new trial duly filed in the trial court wherein such question is appropriately raised and passed upon by the trial court. The district court held that the filing of such motion for a new trial was not an indispensable condition precedent to a review of the sufficiency of the evidence on appeal, relying upon its decision filed November 22, 1968, in Wright v. State.1
The Wright case, supra, was reviewed by this Court and on June 18, 1969, this Court handed down its decision,2 holding that the filing of such motion is essential to appellate review of the sufficiency of the evidence and that Rule 6.16, subd. b, Florida Appellate Rules, 32 F.S.A., did not in any way change such requirement. On the authority of the decision of this Court in State v. Wright, supra, certiorari is granted, the decision of the district court insofar as it relates to the subject matter of these proceedings is quashed, and the cause is remanded for further proceedings not inconsistent herewith.
ERVIN, C. J., and ROBERTS, THORN-AL and CARLTON, JJ., concur.

. 216 So.2d 229 (2d 1968). Dist.Ct.App.Fla.


. State v. Wright, 224 So.2d 300 (Fla. 1969).